Citation Nr: 1411451	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Virtual VA claims file has been reviewed.  There are no documents located in the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service records contain positive findings regarding the skin and digestive tract.  In this case, the Veteran has not yet been provided with a VA examination as to the claims for service connection of a gastrointestinal disorder and pseudofolliculitis barbae.  The Veteran asserts that his current gastroesophageal reflux disease (GERD) is related to his in-service treatment for gastritis.  Likewise, the Veteran asserts that his pseudofolliculitis barbae is related to his treatment for facial acne and rashes of the body during service.  The Board also observes that the Veteran's post-service private and VA treatment records show treatment for a gastric ulcer, GERD, and pseudofolliculitis barbae in the years since service.  A remand is therefore warranted to obtain an opinion on the questions as to whether the Veteran's current gastrointestinal disorder and pseudofolliculitis barbae are related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claims, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since August 2007.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current gastrointestinal disorder is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses.

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder, including pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disorder, including pseudofolliculitis barbae, is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses.

A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


